UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7753



EDMUND PRESCOTT,

                                           Petitioner - Appellant,

          versus


MR. SHEARIN, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-01-
2714-L)


Submitted:   February 12, 2002         Decided:     February 28, 2002


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edmund Prescott, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Edmund Prescott appeals the district court’s order denying

relief on his 28 U.S.C. § 2241 (1994) petition.   We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Prescott v. Shearin, No. CA-01-2714-L (D. Md. filed

Sept. 26, 2001; entered Sept. 27, 2001).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2